Not for Publication


                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


    ABRAHAM SISSOKO,
             Plaintiff,

         v.                                                      Civil Action No. 20-15717

    CITY OF NEWARK, ET AL.,                                               OPINION
               Defendants.




John Michael Vazquez, U.S.D.J.

        This matter arises from Plaintiff’s allegations that he faced discrimination, retaliation, and

a hostile work environment at the City of Newark’s Department of Health and Community

Wellness. Presently before the Court is Defendants’ motion to dismiss the Complaint for failure

to state a claim. The Court reviewed all the submissions in support and in opposition1 and

considered the motions without oral argument pursuant to Federal Rule of Civil Procedure 78(b)

and Local Civil Rule 78.1(b). For the reasons discussed below, Defendants’ motion to dismiss is

GRANTED.




1
 Defendants’ moving brief will be referred to as “Def. Br.,” D.E. 2-1. Plaintiff’s opposition brief
will be referred to as “Opp. Br.,” D.E. 6-1. Defendants’ reply brief will be referred to as “Reply,”
D.E. 7.
    I.      FACTUAL BACKGROUND2

         The Complaint is not a model of clarity. It includes many allegations against AFSCME

Local 2299 (“Local 2299”), a union of which Plaintiff used to be a member, and allegations against

Plaintiff’s former counsel from a 2016 Equal Employment Opportunity Commission (“EEOC”)

investigation. However, neither the union nor Plaintiff’s former counsel are parties to this

litigation. The allegations concerning these non-parties are interwoven with Plaintiff’s allegations

against Defendants, making it difficult to discern precisely what conduct is allegedly attributable

to Defendants as opposed to the non-parties.         The Complaint also includes allegations of

Defendants’ unlawful conduct concerning Gessy Theodore, who is not a party to this action.

         The Court recounts the factual background that appears to relate to Plaintiff’s claims

against Defendants. The allegations in the Complaint seem to center around (1) Plaintiff’s 2016

EEOC complaint and subsequent related complaints; (2) Defendants’ involvement in union

matters; (3) the promotion of Berlyne Vilcant; and (4) Plaintiff contracting COVID-19. The

Complaint’s “Statement of Facts” jumps between these topics, making it difficult to decipher how

the alleged conduct actually unfolded.

            a. The Parties

         Plaintiff Abraham Sissoko is an employee of Defendant City of Newark’s Department of

Health and Community Wellness (the “Department”). Compl. ¶ 1. He is a fifty-seven-year-old

Francophone immigrant from the Ivory Coast. Id. ¶ 14. Plaintiff has worked as a Registered

Environmental Health Specialist (“REHS”) in the Department since January 6, 2003. Id. ¶ 12.




2
 The factual background is taken from the Complaint (“Compl.”), D.E. 1-1. When reviewing a
motion to dismiss, the Court accepts as true all well-pleaded facts in the complaint. Fowler v.
UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).
                                                 2
        The Complaint is brought against ten Defendants: the City of Newark (“Newark” or “the

City”); Ras Baraka, individually and in his capacity as the Mayor of Newark; Amiri Baraka,

individually and in his capacity as the Mayor’s Chief of Staff; the Department; Mark Wade,

individually and in his capacity as the Director of the Department; Michael Wilson, individually

and in his capacity as a manager and Chief Registered Environmental Health Specialist for the

Department; Irene Fryer, individually and in her capacity as a supervisor in the Personnel Services

Unit for the City; Ketlen Baptist-Alsbrook, individually and in her official capacity as the Chief

of Staff for the City; Kecia Daniels, individually and in her capacity as the Director of the

Personnel Unit for the City; and Ligia De Freitas, individually and in her official capacity as

Deputy Mayor for the City. Id. ¶¶ 1-11.

            b. 2016 EEOC Complaint & Subsequent Related Complaints

        In 2016, Plaintiff filed a complaint with the EEOC alleging “that he had been overlooked

for a number of promotions on account of his national origin.” Id. ¶ 19. As a result of the EEOC

charge, Plaintiff alleges that he and a coworker, Gessie Theodore, have been retaliated against. Id.

¶ 17. Plaintiff alleges that “Defendants have subjected them to harassment through threats of

discipline and deprived them of opportunities to receive promotions,” including promotions to

positions that were unfilled or were provisionally occupied by junior, less qualified employees.

Id. ¶ 18.

        The Complaint goes on to detail a series of complaints Plaintiff made to various Defendants

in 2016. In March, he complained to De Freitas “about the lack of promotion opportunities and

hostile work environment based on his job” and also “detailed the manner in which the office,

including [Defendant] Wilson, was divided based on national origin, specifically between African

Americans and people born in other countries, such as Ivory Coast and Haiti.” Id. ¶ 20. In June,



                                                 3
he spoke with an investigator with the Newark Office of the Inspector General about the same

issues. Id. ¶ 21. On July 18, 2016, Plaintiff and Theodore “met and discussed the same issues

with Defendant Freyer and the individual who was serving as the Director of the Department, Dr.

Hamdi. Id. ¶ 22. Plaintiff alleges that he “also complained to Dr. Hamdi about the hiring of

Berlyne Vilcant, an America-born employee, as the Assistant to the Chief REHS, stating that he

had applied to, and was more qualified for that role.” Id. ¶ 23. Plaintiff adds that “Defendants did

not participate in any internal investigation” of his complaints. Id. ¶ 24.

       On July 22, 2016, Defendant Freyer and Dr. Hamdi held a disciplinary meeting with

Plaintiff, outside the presences of a union representative, “and sent Plaintiff home based on

allegations that he was acting inappropriately at work.” Id. ¶ 25. A few days later, on July 27,

Defendant Wilson “told Plaintiff that he had to meet with Defendant Daniels, the City’s Director

of the Division of Personnel.” Id. ¶ 26. Plaintiff met with Defendant Daniels later that day without

a union representative. Id. ¶ 27. During the meeting, Defendant Daniels wished to discuss

Plaintiff’s previous meeting with Dr. Hamdi,3 and Plaintiff explained that “he felt that he did not

have equal opportunity to be promoted and that his office was divided based on national origin.”

Id. ¶ 28. Plaintiffs alleges that he continued to raise these concerns through emails to the Mayor’s

office, including to Defendant Amiri Baraka, as well as to union officials. Id. ¶ 29.

       “On July 27th, Defendant Daniels alleged that people in Plaintiff’s office were complaining

about Plaintiff speaking ‘Creole’ in the office with Ms. Theodore.” Id. ¶ 30. During meetings on

July 22 and 27, 2016, Plaintiff was issued memoranda to enroll in Defendant’s Employee

Assistance Program (“EAP”) and was warned he could face disciplinary action for failing to enroll.



3
 It is unclear if the previous meeting was the disciplinary meeting days earlier, or the July 18,
2016 meeting.


                                                  4
Id. ¶ 31. Plaintiff alleges that Defendants Freyer and Baptist-Alsbrook “conspired with Defendant

Wilson to create an impression that Plaintiff was mentally unstable in retaliation for his protected

complaints and the 2016 EEOC charge.” Id. ¶ 32. His belief that “Defendant Wilson initiated

such a conspiracy is based on Mr. Wilson’s known practice of manufacturing charges designed to

isolate, harass, silence, and terminate disfavored employees, such as those employees not born in

the United States.” Id. ¶ 32. Plaintiff was removed from the East Ward/Ironbound section in

retaliation for his protected complaints and for filing the 2016 EEOC charge. Id. ¶ 33. Plaintiff

withdrew his 2016 EEOC charge in or around January 2018 on advice of counsel after Defendant

Wilson, Plaintiff’s supervisor, “gave him assurances that he would be considered for a promotion

and that none of his less qualified coworkers had been promoted to the open Assistant Chief

Inspector position.”4 Id. ¶ 38. Plaintiff, however, has not been considered for promotion. Id. ¶

42.

       Plaintiff alleges that he made protected complaints in March, June, and December 2019 to

the City’s Chief of Staff about the national origin discrimination he and Theodore experienced.

Id. ¶¶ 43, 48. In February 2020, Plaintiff filed a second charge with the EEOC, “alleging retaliation

for making protective Complaints and filing an EEOC charge alleging discriminatory practices by

Defendant.” Id. ¶ 56.

           c. Defendants’ Influence over Local 2299

       The Complaint alleges that “Defendants have unlawfully influenced the actions” of Local

2299. Id. ¶ 41. In 2015, Local 2299 filed suit on behalf of Plaintiff and seven other REHS

employees “alleging that Defendant had failed to pay the Plaintiffs the maximum salary within




4
  Plaintiff makes this allegation “upon information and belief” although it is not clear why.
Presumably, Plaintiff knows what motivated him to withdraw his EEOC charge.
                                                 5
their range after being employed five years in the position of REHS,” in violation of New Jersey

law. Id. ¶ 15. Plaintiff alleges that the City made a settlement offer and that “it dominated the

negotiations between the Plaintiffs over the division of the proposed settlement funds.” Id. ¶ 16.

Defendant Wilson attended the meetings, although he was not a party to the litigation. Id. Plaintiff

indicates that he expressed his objection to the union’s proposal for dividing up the settlement

funds on an email chain that included Defendant Wilson and a representative from the Mayor’s

office. Id. ¶ 34.

        The Complaint lists numerous additional acts that Plaintiff alleges demonstrate

Defendants’ unlawful influence over the union “in order to mitigate the risk of claims and unlawful

conduct against the City of Newark by avoiding and subverting the adversarial representation

relationship as intended under New Jersey law . . . between a union certified pursuant to state law

and a public employer.” Id. ¶ 41. The following allegations are brought against Defendants

generally: “[e]xpelling members challenging inclusion of supervisors and members in AFSCME

2299 without explanation or notice”; “[c]ontrolling negotiations between AFSCME Local 2299

and the City Defendants through Ms. Vilcant by promoting her to a supervisory position while she

was still negotiating a contract on behalf of Local 2299 with Defendant City in her capacity of

President of Local 2299”; “[f]ailing to provide information about open positions and opportunities

for job-advancement to Plaintiff and others”; “[w]ithholding Defendant City’s personnel records

from public scrutiny in an attempt to prevent employees and members of the public from obtaining

evidence of Defendants’ financial self-dealing”; “[u]sing the collective bargaining agreement to

justify their failure to publish job-titles, salary histories, and other personnel records for the benefit

of the City Defendants in their official as well as their personal capacity”; “[f]ailing to timely

provide notice of job openings to all employee”; benefitting from the assistance of the union’s



                                                    6
counsel “in order to obscure and prevent scrutiny into negotiations between union members and

the public over improprieties and influence by Defendant City and its Officials in how the 2017-

2018 settlement funds were distributed among the eight litigants and Defendant Wilson”;

“[o]bscuring unlawful actions taken by Defendant Wilson and nonparty Vilcant against Plaintiff

by attributing them to actions taken by AFSCME Local 22992”; “[u]sing AFSCME Local 2299 as

a vehicle to engage in unlawful actions against Plaintiff, his coworkers, and the public”; “[u]sing

AFSCME Local 2299 as a vehicle to prevent Defendant and others from accessing records and

information that are a matter of public concern including (1). Jobs Titles; (2). Salary History of

Employees; (3). Availability of opportunities for promotion; (3). Dates when a particular job

opening was filled”; and benefitting “from efforts by attorney Albert Leonardo who joined the law

Firm representing AFSCME 2299 as an associate in June 2019 but was not appropriately screened

off from legal matters relating to Plaintiff and his primary witness, Ms. Theodore Gessy against

the City Defendants.” Id.

       The Complaint also alleges that Defendant Wilson

               acted with impunity in his interference with Union business during
               negotiations relating to the 2017/2018 settlement, caused workplace
               harassment against Plaintiff and his coworker Gessy Theodore
               based on race, age and national origin; prevented nonmembers such
               as Plaintiff and Ms. Theodore to effectively challenge discipline
               threatened against them; provisionally promoted to the position of
               Assistant Chief REHS, AFSCME Local 2299’s president Berlyne
               Vilcant without any formal process or intervention from the Union
               and subsequently required Plaintiff and Ms. Theodore to report to
               Ms. Vilcant after Plaintiff filed his EEOC complaint in or around
               February 2020.

Id.

           d. Vilcant’s Promotion

       The Complaint indicates that Defendants previously represented to EEOC investigators

and Plaintiff that Vilcant “only provisionally occupied the Assistant Chief REHS position,” which
                                                7
is a supervisory position. Id. ¶¶ 44-45. No civil service exam was held in connection with the

Assistant Chief REHS position. Id. ¶ 46. Plaintiff alleges that he is more qualified for this position

that Vilcant. Id. ¶ 47.

        Plaintiff complained to the union on December 30, 2019 that Vilcant “was acting

simultaneously as Union President and Assistant REHS Chief even though no civil service exam

had been held for that position.” Id. ¶ 49. Because Defendant Wilson was copied on that email,

Plaintiff alleges that the City had notice of his objection to Vilcant’s role. Id. ¶ 50. Plaintiff further

alleges that Vilcant was promoted in or around January 2020 and, at the time, she served as the

union’s president. Id. ¶¶ 51-52. Plaintiff objected both to Vilcant’s supervisory role as well as her

position as union president; he and Theodore wrote letters to the Mayor’s Chief of Staff opposing

her promotion without a civil service exam. Id. ¶¶ 53-54.

        Between September 2019 and May 2020, Plaintiff alleges that Defendant Wilson and

Vilcant continuously threatened disciplinary against Plaintiff and Theodore. Id. ¶ 55. In or around

March 2020, Plaintiff and Theodore were directed by their supervisor to directly report to Vilcant.

Id. ¶ 57. Plaintiff alleges that on or around April 9, 2020, Vilcant recommended that Plaintiff and

Theodore be “disciplined for their failure to perform various assignments as directed by her.” Id.

¶ 62. Plaintiff challenged this recommendation through his counsel and asserted that it was done

in retaliation for his filing charges with the EEOC, challenging Vilcant’s status as union president,

and making protected complaints to the union and the Mayor’s Chief of Staff. Id. ¶ 63. On May

8, 2019, Plaintiff, through his counsel, again requested that he and Theodore be reassigned to

another supervisor. Id. ¶ 72. Plaintiff’s counsel also requested that “Defendants” investigate his

claim that he was being retaliated against. Id. ¶ 81.




                                                    8
           e. COVID-19

       Plaintiff reported to “Defendant” that he had symptoms of COVID-19 on or about March

27, 2020 and he later tested positive. Id. ¶ 58. He alleges that he contracted COVID-19 at work

because he lives alone and did not see anyone outside of work. Id. ¶¶ 60-61. In further support,

Plaintiff cites to “Defendant’s failure to provide personal protective equipment (PPE) while

dispatching Plaintiff to locations known to present a high risk of COVID-19 exposure”;

“Defendant’s failure to observe social distancing during meetings”; and “Defendant’s failure to

affirmatively conduct testing and contact tracing to prevent against a workplace outbreak[.]” Id.

¶ 61. “Plaintiff informed Defendants that [he] had likely contracted coronavirus and, further, was

requesting” a reassignment to a taskforce apart from Vilcant. Id. ¶ 64. On April 18, Defendants

requested that Plaintiff provide medical proof of his quarantine dates and of when he could return

to work. Id. ¶ 65. Plaintiff alleges that he was still experiencing symptoms of COVID-19 on April

20, when he informed “Agana Boutrose from Surveillance and Prevention-Newark Dept. of

Health” that he was unable to attend a March 27 training. Id. ¶ 66. He further advised Wilson that

he would not be in the office on April 1. Id.

       Plaintiff indicates that he informed Defendants that he could not get a COVID-19 test

because he did not have a fever and a cough but that he expected he would be able to return to

work in early May. Id. ¶ 69. Through his attorney, Plaintiff advised Defendants on April 30 that

he would be cleared to return to work on May 11, and that he needed “to be forwarded any

paperwork he needed to fill out.” Id. ¶ 70. Plaintiff alleges that “Defendants failed to promptly

investigate his claims and send him the appropriate forms and recklessly ordered him to return to

work or face discipline.” Id. ¶ 71.




                                                9
       On May 11, Plaintiff returned to work as authorized by his doctor; he immediately

requested additional leave because “he continued to experience physical and emotional distress

(insomnia, fatigue, dizziness), in part due to Defendant’s continued insistence that he return to

work while he was fighting off the COVID-19 disease.” Id. ¶ 73. The Complaint alleges that

Plaintiff received permission from Wilson to exhaust his vacation days to recover from his

symptoms. Id. ¶ 76. While on his approved leave, on May 12, Plaintiff received an email from

Defendant Baptist-Alsbrook informing him that Wilson did not approve his leave request and

instructing him to return to work on May 18. Id. ¶ 77. Through counsel, Plaintiff informed

Defendants that he was still experiencing symptoms. Id. ¶ 78. Plaintiff’s counsel also emailed

Defendants’ counsel on May 15 and advised that Plaintiff had approval to use vacation days for

the rest of the month and “further pointed out that he was expected to perform work under Ms.

Vilcant’s direction that was outside his job duties.” Id. ¶ 79. Plaintiff stopped receiving pay on

May 18, 2020. Id. ¶ 74.

       France5 stated on May 19 that “any change in Plaintiff’s condition would require

certification from a doctor which would entitle him to take leave under the Family Medical Leave

Act, but continued to deny that Plaintiff had received approval to exhaust his vacation days.” Id.

¶ 80. Plaintiff informed Defendants on May 19 that he was getting tested for COVID-19 and the

Complaint alleges he had a test on May 18. Id. ¶¶ 82-83. “On May 29th, Plaintiff received his

results indicating COVID exposure.” Id. ¶ 84. He reported the test results to Defendants and

“requested that he be provided the appropriate forms to report his COVID-19 illness as a workplace

injury.” Id. ¶ 85. Defendants did not provide the forms until June 7. Id. ¶ 86. On June 23,




5
 “France” is not named as a Defendant in this case. Based on previous allegations, the Court
believes France was counsel for Defendants. See Compl. ¶ 79.
                                               10
Defendants forwarded information about their claims provider and advised Plaintiff that he would

be contacted by an agent. Id. ¶ 87.

          Plaintiff emailed Defendants on June 17 and 23 to inquire about the status of his request to

exhaust leave. Id. ¶ 90. Defendants responded on June 23 with information as to how the third-

party administrator for the City’s workers’ compensation processes a claim. Id. ¶ 91. The

Complaint alleges that on July 29, a representative from the third-party administrator requested

that Plaintiff be retested at his own expense. Id. ¶ 93. Plaintiff’s workers’ compensation request

was denied on September 18, 2020. Id. ¶ 95.

          Plaintiff submitted a notice of claim on September 2, 2020, stating that the City failed to

provide PPE, enforce social distancing, and send Plaintiff the appropriate forms; the notice further

stated that the City “recklessly ordered him to return to work or face discipline.” Id. ¶ 96. Plaintiff

alleges that his “recovery has been hampered by the City’s failure to timely address his condition,

a fact that he attributes to the city’s posture of retaliation against him for filing claims with the

EEOC.” Id. ¶ 98.

    II.      PROCEDURAL HISTORY

          On September 30, 2020, Plaintiff filed the Complaint against in the Superior Court of New

Jersey, Law Division, Essex County. D.E. 1-1. The Complaint includes ten counts.6 Counts One

and Two are brought under the New Jersey Civil Rights Act (“NJCRA”), N.J. Stat. Ann. § 10:5-

1, et seq. Compl. ¶¶ 101-09. Count One alleges retaliation. Count Two is labeled as “Free Speech”

but also appears to allege retaliation. Count Three is labeled as a NJCRA claim but appears to be

brought under the New Jersey Law Against Discrimination (“NJLAD”), alleging retaliation for




6
 Although there is a Count Eleven, only ten claims are asserted because the Complaint omits
Count Seven.
                                                  11
whistleblowing. Compl. ¶¶ 110-113. Count Four alleges a 42 U.S.C. § 1983 claim for a violation

of Plaintiff’s First Amendment rights. Id. ¶¶ 114-120. Count Five is labeled “Equal Protection—

Fourteenth Amendment” and appears to allege a second § 1983 claim. Id. ¶¶ 121-123. Count Six

brings a claim under the NJLAD, alleging discrimination based on both age and national origin.

Id. ¶¶ 124-127. Count Eight alleges a violation of the Age Discrimination in Employment Act

(“ADEA”). Id. ¶¶ 128-131. Count Nine alleges retaliation under the ADEA. Id. ¶¶ 132-135.

Count Ten alleges a Title VII claim for discrimination based on national origin. Id. ¶¶ 136-139.

Count Eleven alleges intentional infliction of emotional distress (“IIED”). Id. ¶¶ 140-145.

          Defendants City of Newark, Department of Health and Community Wellness, Ras Baraka,

Amiri Baraka Jr., Mark Wade, and Kecia Daniels were served with a copy of the Complaint and

Summons on October 26, 2020. Def. Br. at 1-2. This case was timely removed on November 9,

2020. D.E. 1. On November 16, 2020, Defendants filed the present motion to dismiss. D.E. 2.

   III.      STANDARD OF REVIEW

          Federal Rule of Civil Procedure 12(b)(6) permits a defendant to move to dismiss a count

for “failure to state a claim upon which relief can be granted[.]” To withstand a motion to dismiss

under Rule 12(b)(6), a plaintiff must allege “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A complaint is plausible on

its face when there is enough factual content “that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Although the plausibility standard “does not impose a probability requirement, it does

require a pleading to show more than a sheer possibility that a defendant has acted unlawfully.”

Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal quotation marks and




                                                  12
citations omitted). As a result, a plaintiff must “allege sufficient facts to raise a reasonable

expectation that discovery will uncover proof of [his] claims.” Id. at 789.

         In evaluating the sufficiency of a complaint, a district court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Phillips v. County of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008). A court, however, is “not

compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). If,

after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

relief could be granted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. DeFazio v. Leading Edge Recovery Sols., No. 10-2945,

2010 WL 5146765, at *1 (D.N.J. Dec. 13, 2010).

   IV.      ANALYSIS

         Defendants first argue that the Complaint should be dismissed because it fails to give

sufficient notice of the claims asserted, as required by Rule 8(a)(2). Def. Br. at 13-14. Defendants

contend that the “allegations of the Complaint fail to provide fair notice as to which Defendant is

liable to specific claims asserted in the Complaint.” Id. at 14. The Court agrees as to Counts One,

Two, Three, Four, Five, Six, Eight, Nine, and Ten.

         Federal Rule of Civil Procedure 8(a)(2) “requires that a pleading contain ‘a short and plain

statement of the claim showing the pleader is entitled to relief’ sufficient to give the defendant fair

notice of the claim and the grounds upon which it rests.” In re Riddell Concussion Reduction

Litig., 77 F. Supp. 3d 422, 430-31 (D.N.J. 2015) (quoting Fed. R. Civ. P. 8(a)(2)). Rule 8(a)(2)

“requires a ‘showing’ rather than a blanket assertion of an entitlement to relief.” Phillips, 515 F.3d

at 232 (citing Twombly, 550 U.S. at 555 n.3). “[W]ithout some factual allegation in the complaint,



                                                  13
a claimant cannot satisfy the requirement that he or she provide not only ‘fair notice,’ but also the

‘grounds’ on which the claim rests.” Id. at 233 (quoting Twombly, 550 U.S. at 555 n.3).

Additionally, mere “conclusory allegations against [d]efendants as a group” which “fail[] to allege

the personal involvement of any [d]efendant” are insufficient to survive a motion to dismiss.

Galicki v. New Jersey, No. 14-169, 2015 WL 3970297, at *2 (D.N.J. June 29, 2015). Plaintiff

must allege facts that “establish each individual [d]efendant’s liability for the misconduct alleged.”

Id. When different defendants are named in a complaint, plaintiff cannot refer to all defendants

“who occupied different positions and presumably had distinct roles in the alleged misconduct”

without specifying “which [d]efendants engaged in what wrongful conduct.” Falat v. County of

Hunterdon, No. 12-6804, 2013 WL 1163751, at *3 (D.N.J. Mar. 19, 2013) (emphasis in original).

A complaint that contains “impermissibly vague group pleading” will be dismissed. Id.

       The Complaint is comprised of improper group pleading. Few allegations in the Complaint

indicate the actions that were taken by individual Defendants as opposed to “Defendants”

generally. While “[i]t may at times be appropriate and convenient for a pleading to use the short-

hand term ‘Defendants,’” when 10 separate defendants are named “who occupied different

positions and presumably had distinct roles in the alleged misconduct, Plaintiff[] cannot merely

state that ‘Defendants did x.’” Falat, 2013 WL 1163751, at *3.

       Although the Complaint does include some specific allegations involving particular

Defendants, Plaintiff fails to connect these factual allegations to specific Counts. Many of the

allegations that name specific Defendants merely allege that Plaintiff either met with or

complained to the named parties. E.g., id. ¶¶ 20, 22, 27. The Complaint fails to plausibly allege

how these acts connect to other allegations in the Complaint. For example, Plaintiff alleges that

in March 2016, he complained to Defendant De Freitas about a hostile work environment and the



                                                 14
lack of promotional opportunities. Id. ¶ 20. But Plaintiff fails to link his complaint with any

specific retaliatory act. Moreover, “[i]t is not the Court’s job to laboriously search the Complaint

for factual assertions that could, in theory, be used to support one legal claim or another.” Falat,

2013 WL 1163751, at *3. As a result, Counts One, Two, Three, Four, Five, Six, Eight, Nine, and

Ten are dismissed without prejudice.

       Count Eleven, Plaintiff’s IIED claim, does not suffer from the same defect as the other

Counts because Plaintiff alleges that the Count is based on the conduct of specific Defendants: the

Mayor, Baraka, Daniels, and Wilson. Compl. ¶ 143. Defendants respond that count should

nevertheless be dismissed for failure to state a claim because Plaintiff has failed to allege conduct

that is sufficiently extreme or outrageous to serve as the basis for an IIED claim. Under New

Jersey law, to prevail on an IIED claim, “the plaintiff must establish intentional and outrageous

conduct by the defendant, proximate cause, and distress that is severe.” Leang v. Jersey City Bd.

of Educ., 969 A.2d 1097, 1115 (N.J. 2009). Here, Plaintiff has alleged in a conclusory fashion that

he “suffered severe emotional distress” “[a]s a direct result of the outrageous acts, omissions,

conduct and discrimination.” Compl. ¶¶ 144-45. Plaintiff further avers that by “committing the

above-described acts,” Defendants “intended to and did inflict emotional distress.” Id. ¶ 142.

Plaintiff does not identify what specific conduct is alleged to be outrageous and, as pled, the Court

is unable to identify any conduct “so outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in

a civilized community.” Taylor v. Metzger, 706 A.2d 685, 694 (N.J. 1998) (quoting Restatement

(Second) of Torts, § 46 cmt. d). As a result, Count Eleven is dismissed for failure to state a claim.




                                                 15
   V.      CONCLUSION

        For the reasons set for above, Defendants’ motion to dismiss is GRANTED. The dismissal

is without prejudice and Plaintiff shall have thirty (30) days to file an amended complaint that

cures the deficiencies noted herein. If Plaintiff does not file an amended complaint within that

time, the claims will be dismissed with prejudice. An appropriate Order accompanies this Opinion.


Dated: May 21, 2021
                                                    __________________________
                                                    John Michael Vazquez, U.S.D.J.




                                               16
